Citation Nr: 0022587	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for chronic dermatitis 
of the hands, currently evaluated as 0 percent disabling.

2.  Entitlement to a 10 percent evaluation based on 
noncompensable service-connected disabilities, pursuant to 38 
C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from December 1966 to 
July 1973.

This appeal arises from a September 1998, Department of 
Veterans Affairs (VARO), Jackson, Mississippi rating 
decision, which denied the appellant entitlement to an 
increased rating for his service-connected chronic dermatitis 
of the hands, and denied a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities.


FINDINGS OF FACT

1.  Current manifestations of the appellant's service-
connected chronic dermatitis of the hands include exfoliation, 
exudation, or itching on an exposed area.

2.  The appellant has chronic dermatitis of the hands that 
warrants a compensable rating.

CONCLUSIONS OF LAW

1.  Current manifestations of the appellant's service-
connected chronic dermatitis of the hands are no more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.118 Diagnostic Code 7806 (1999).

2.  The criteria for assignment of a 10 percent disability 
evaluation based on multiple noncompensable disabilities have 
not been met.  38 C.F.R. § 3.324 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased rating for chronic dermatitis 
of the hands, currently evaluated as 0 percent disabling.

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1999) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1999) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

The appellant is service-connected for chronic dermatitis of 
the hands, evaluated as 0 percent disabling.

A VA examination was conducted in June 1998.  The appellant 
reported that he had a recurrent rash, mostly on his hands 
and feet, for many years, which had been variously treated 
with creams and ointments.  He claimed that these rashes left 
several dark spots on his fingers.  The examiner observed an 
area of chronic blistering on his left index finger fascial 
area.  The appellant's pertinent complaint was of soreness 
and a rash at the tip of his index finger.  The examiner 
observed a current active rash on his right index finger at 
the tip in the dorsal area which was about one centimeter by 
one and a half centimeters in diameter.  There was tenderness 
noted.  Slight ulceration or breakdown at the edge of the 
skin rash was also noted on his index finger.  Scars were 
slightly elevated or depressed at different places.  The 
scars on his fingers were hyperpigmented.  There was no 
disfiguration seen on his fingers.  There was no limitation 
of function from scars.  The examiner diagnosed recurrent 
chronic eczema-like lesions on his fingers.  He opined that 
the appellant's skin lesions did not affect his 
employability.

VA treatment records revealed that the appellant was followed 
for complaints referable to a rash on his hands.  A July 1998 
VA treatment entry reported that the appellant was treated 
for a rash on his right index finger.  The diagnostic 
impression was of dermatitis.  A photograph of the rash on 
his finger was taken and associated with his claims file.

Employee health records reported that the appellant was seen 
for complaints referable to his hands on several occasions 
over the years.  An August 1998 entry reported that the 
appellant was seen for continuous problems with a rash on his 
finger.  Examination revealed a raised rash with some 
purulent exudate on the first finger of his left hand, which 
was treated with Keflex.

A November 1998 medical treatment entry reported that the 
appellant was treated for a rash on his right index finger of 
6 months duration.  The examiner observed fissured eczematoid 
dermatitis on the index finger of the appellant's right hand.  
The appellant reported that this was recurrent and involved 
other fingers at times.  He claimed that Keflex helped a 
little.  The diagnosis was of infected eczematoid dermatitis.  

Additional photographs of the appellant's index finger were 
submitted which revealed a visible rash.

Chronic dermatitis of the hands is rated by analogy to eczema.  
38 C.F.R. § 4.20 (1999).  The schedular criteria for eczema 
call for a 0 percent disability rating for eczema with slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area; a 10 percent disability rating is 
warranted for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area; a 30 
percent disability rating is warranted for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement; a 50 percent disability rating is warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118 Diagnostic Code 7806 (1999).

The medical evidence reveals recurrent complaints referable to 
a rash on the appellant's index fingers, with photographs that 
likewise reveal a visible rash on the end of his index finger.  
Because the appellant's index finger is an exposed surface, 
the Board finds that the evidence reveals manifestations of 
dermatitis of the hands that include exfoliation, exudation, 
or itching involving an exposed surface or extensive area to 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118 Diagnostic 
Code 7806 (1999).  The medical evidence does not reveal 
constant exudation or itching, extensive lesions, or marked 
disfigurement to warrant a 30 percent disability evaluation.  
Accordingly, no more than a 10 percent disability rating is 
warranted.  

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of VA's Compensation and Pension Service, under 
the above-cited regulation was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

2.  Entitlement to a 10 percent evaluation based on 
noncompensable service-connected disabilities, pursuant to 38 
C.F.R. § 3.324.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (1999).

The consideration of the benefits of § 3.324 is predicated on 
the existence solely of noncompensable service-connected 
disabilities.  The existence of at least one compensable 
service-connected disability renders this issue moot.  Butts 
v. Brown, 5 Vet. App. 532, 541 (1993).  In this respect, a 
grant by the Board of a compensable rating for one of the 
service-connected disabilities would eliminate the 
possibility of the application of § 3.324.

In view of the Board's grant of a compensable (10 percent) 
rating for the appellant's service-connected chronic 
dermatitis of the hands as noted above, the issue of 
entitlement to an evaluation under 38 C.F.R. § 3.324 is moot.  
Butts, supra.  The issue is therefore dismissed.



ORDER

An increased rating for service-connected chronic dermatitis 
of the hands is granted, subject to pertinent criteria 
governing the payment of monetary benefits.

The issue of entitlement to a 10 percent disability 
evaluation pursuant to 38 C.F.R. § 3.324 is dismissed.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

